                                                 U.S. Probation and Pretrial Services
                                                      MEMORANDUM

     DATE: June 13, 2019

        TO: Thomas M. DiGirolamo
            United States Magistrate Judge


   FROM:       Dollie Sturgis
               U.S. Probation Officer


SUBJECT:       Smith, Jennifer
               Case No. 8:17-MJ-3506 TMD
               Tolling of Supervision


On July 10, 2018, Your Honor sentenced Jennifer Smith to a term of 18 months’ probation for
the charge of Driving, Attempting to Drive Vehicle while Impaired by Alcohol, 21 U.S.C. § 902.
All standard conditions of supervision were ordered with the following special conditions;
participate in substance treatment and testing; attend victim impact program; alcohol restriction;
driving restriction; obtain alcohol restriction on driving record; ignition interlock for six months;
and fines and assessment totaling $200.

On February 6, 2019, a Revocation hearing was held before Your Honor. Ms. Smith admitted to
being found guilty of a new offense while on supervision. The term of probation was continued.

On April 23, 2019, Ms. Smith was taken into state custody for violating her state probation. She
has remained in state custody. On June 5, 2019, a violation of probation hearing was held in
Anne Arundel County Circuit Court for Case No. 7CR17-8687. Ms. Smith was sentenced to
one-year imprisonment.

The purpose of this memo is to inform the Court that Ms. Smith’s term of probation will be
tolled effective April 23, 2019 until expiration of January 9, 2020. A letter will be mailed to Ms.
Smith with instructions to report the U.S. Probation and Pretrial Services office within 72 days of
release.

If there are any questions, please contact me at 410-962-0962.



Reviewed 7/13/2019 by DWT
